       Case 2:19-cv-00394-APG-NJK Document 29 Filed 05/14/20 Page 1 of 2



 1 LUCIAN J. GRECO, JR., ESQ.
   Nevada State Bar No. 10600
 2 JARED G. CHRISTENSEN, ESQ.
   Nevada State Bar No. 11538
 3 DELEELA M. WEINERMAN, ESQ.
   Nevada State Bar No. 13985
 4 BREMER WHYTE BROWN & O’MEARA LLP
   1160 N. TOWN CENTER DRIVE
 5 SUITE 250
   LAS VEGAS, NV 89144
 6 TELEPHONE: (702) 258-6665
   FACSIMILE: (702) 258-6662
 7 lgreco@bremerwhyte.com
   jchristensen@bremerwhyte.com
 8 dweinerman@bremerwhyte.com
 9 Attorneys for Defendant,
   James River Insurance Company
10
11                               UNITED STATES DISTRICT COURT
12                                   DISTRICT OF NEVADA
13
14 HAMID ZAREI, an individual,         ) Case No. 2:19-cv-00394-APG-NJK
                                       )
15                Plaintiff,           ) STIPULATION AND ORDER TO
                                       ) DISMISS WITH PREJUDICE
16         vs.                         )
                                       )
17   JAMES RIVER INSURANCE             )
     COMPANY, a foreign entity; DOES I )
18   through X; and ROE CORPORATIONS I )
     through X, inclusive,             )
19                                     )
                  Defendants.          )
20                                     )
21            IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff,
22 HAMID ZAREI, by and through his attorney of record, Sam R. Heidari, Esq., and
23 Jason F. Lather, Esq., with the Heidari Law Group and Dennis Prince, Esq., and Kevin
24 Strong, Esq., of the Prince Law Group, and Defendant, JAMES RIVER INSURANCE
25 COMPANY, by and through its attorneys of record, Lucian J. Greco, Esq., Jared G.
26 Christensen, Esq., and Deleela M. Weinerman, Esq. of Bremer Whyte Brown &
27 O’Meara, LLP, that all of Plaintiff’s claims against JAMES RIVER INSURANCE
28


     1156.490 4827-0091-2059.1
       Case 2:19-cv-00394-APG-NJK Document 29 Filed 05/14/20 Page 2 of 2



 1 COMPANY be dismissed, with prejudice, the parties to each bear their own fees and
 2 costs.
 3
 4 Dated this 14th day of May, 2020.           Dated this 14th day of May 2020.
 5 BREMER WHYTE BROWN                          HEIDARI LAW GROUP
   & O’MEARA, LLP
 6
 7    /s/ Deleela M. Weinerman                  /s/ Jason F. Lather
 8 Lucian J. Greco, Jr, Esq.                   Sam R. Heidari, Esq.
   Nevada State Bar No. 10600                  Nevada Bar No. 13347
 9 Jared G. Christensen, Esq.                  Jason F. Lather, Esq.
   Nevada State Bar No. 11538                  Nevada Bar No. 12607
10 Deleela M. Weinerman                        Attorneys for Plaintiff,
   Nevada State Bar No. 13985                  Hamid Zarei
11 Attorneys for Defendant,
   James River Insurance Company
12
13                                     ORDER
14                               IT IS SO ORDERED:
15
           5/14/2020
16 Dated: ________________
17                                      ____________________________________
                                        UNITED STATES DISTRICT JUDGE
18
19
        The STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE
20 in 2:19-cv-00394-APG-NJK was submitted by:
21
22 BREMER WHYTE BROWN & O’MEARA LLP
23
      /s/ Deleela M. Weinerman
24   Lucian J. Greco, Jr, Esq.
     Nevada State Bar No. 10600
25   Jared G. Christensen, Esq.
     Nevada State Bar No. 11538
26   Deleela M. Ivey Weinerman, Esq.
     Nevada State Bar No. 13985
27   Attorneys for Defendant,
     James River Insurance Company
28
                                           2

     1156.490 4827-0091-2059.1
